Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Gary Gron on July 30, 2021.
The application has been amended as follows: 
In claim 8, last line:
After “signal”, add -- . –
In claim 17, line 5:
Replace “the” with -- a --.

Allowable Subject Matter
Claims 1, 4-5, 7-9, 12-13, and 15-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1 and 9 are allowed because the art of record, considered alone or in combination, neither anticipates nor renders obvious a wrapping system comprising…wherein the controller is configured such that the output excessive wrap signal prevents rotation of the material roll, and wherein the controller is configured in response to said excessive wrap signal to set the threshold length to be equal to a circumference of a forming bale or to prevent rotation of the material roll by decoupling of a power take off from a power source, in combination with the rest of the claimed limitations.
Claim 17 is allowed because the art of record, considered alone or in combination, neither anticipates nor renders obvious a method of controlling a wrapping system of an agricultural baler, the method being performed by a controller and comprising…  outputting an excessive wrap signal when the length of wrapping material wrapped around the bale after outputting the cut signal exceeds a threshold length; and setting the threshold length to be equal to a circumference of the bale, in combination with the rest of the claimed limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY T NGUYEN whose telephone number is (571)272-4520.  The examiner can normally be reached on Mon-Fri 8:30am-6pm - second Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisors, SHELLEY SELF can be reached on 571-272-4524 and ADAM EISEMAN can be reached on 571-270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JIMMY T. NGUYEN
Primary Examiner
Art Unit 3725



/JIMMY T NGUYEN/Primary Examiner, Art Unit 3725                                                                                                                                                                                                        July 30, 2021